DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-49, 51, 56 and 58-64 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0018779 A1 to Worrell et al. (hereinafter “Worrell”).
	Regarding Claims 46 and 58, Worrell teaches a carrying case (patient care device 103) comprising: 
at least one processing device comprising a processor coupled to a memory (see e.g. Paras. 107-109); 
at least one network interface (see e.g. Paras. 113-114 (one or more interfaces can be included such as WiFi, Bluetooth, cellular network, etc.); also see e.g. Paras. 104 and 122); and 
a housing (170) comprising at least one compartment (see FIGS. 2-6), the at least one compartment comprising at least one mount (see Para. 89 and FIGS. 2-6) configured for attachment of one or more devices (e.g. devices 120) utilized in physiologic monitoring of a subject (see FIGS. 2-6); 
the at least one processing device being configured: 
to utilize the at least one network interface to establish a first network connection to a body area network comprising the one or more devices (see e.g. the wireless connection to various devices 120; see Paras. 104, 113-114 and 122); 
to utilize the at least one network interface to establish a second network connection to a remote server (see e.g. server 104 and other networked devices in FIG. 1; see e.g. Paras. 104, 113-114 and 122);
to receive monitored physiologic data from the one or more devices over the first network connection (see e.g. the wireless connection to various devices 120; see Paras. 104, 113-114 and 122); and 
to send the monitored physiologic data to the remote server over the second network connection (see e.g. server 104 and other networked devices in FIG. 1; see e.g. Paras. 104, 113-114 and 122).

	Regarding Claims 47-48, 62, see e.g. Paras. 104, 113-114 and 122 describing the wireless connectivity which includes Bluetooth low energy, WiFi and/or cellular network radios; Para. 114 describes satellite connectivity.

	Regarding Claims 49 and 61, see Para. 89 (devices recharge when in the cradles/mounts). 

	Regarding Claim 51, see e.g. reusable otoscope 202 and disposable specula 216 in FIGS. 4-6 and Para. 94. 

	Regarding Claims 56 and 59, see e.g. Paras. 202-204 (connectivity handoff/switching to different gateways based on availability and priority). 

	Regarding Claim 60, in addition to the portions cited above for claim 46, see e.g. reusable otoscope 202 (monitoring device) and disposable specula 216 (subject interfaces) in FIGS. 4-6 and Para. 94. 

	Regarding Claim 63, see e.g. FIGS. 2-6.

	Regarding Claim 64, see e.g. microphone 114 and speaker 118. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US 2008/0236611 A1 to Redzisz et al. (hereinafter “Redzisz”).
	Regarding Claim 50, Worrell teaches the carrying case of claim 46 as discussed above, and further teaches a lid (172) configured to open and expose at least a portion of the at least one compartment. Worrell fails to teach a mirror on at least a portion of an interior surface of the lid. Another reference, Redzisz, teaches a carrying case including a lid with a mirror on an interior surface of the lid (see e.g. Para. 27 of Redzisz). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Worrell to further incorporate a mirror in a lid of a carrying case, as taught by Redzisz, because it would advantageously allow a user to use the mirror which is inherently useful in a wide variety of contexts (including diagnostic contexts, e.g. allowing a user to view and evaluate their face).  

Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US 2015/0018660 A1 to Thomson et al. (hereinafter “Thomson”).
	Regarding Claims 52-54, Worrell teaches the carrying case of claim 46 as discussed above but fails to specifically teach electrodes disposed on an outer surface of the carrying case. Another reference, Thomson, teaches a carrying case having multiple electrodes disposed on its outer surface to interface with multiple skin portions of the subject and which transmit measured data to the device within the case (see e.g. the abstract and the various embodiments of FIGS. 2A through 5C). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Worrell to further include multiple electrodes on an outer surface of the carrying case for communicating data to the device(s) within the case, as taught by Thomson, because it would advantageously increase the types of data collected by the kit, thereby enhancing the overall usefulness and versatility of the system. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US 6,238,338 B1 to DeLuca et al. (hereinafter “DeLuca”).
	Regarding Claim 55, Worrell teaches the carrying case of claim 46 as discussed above, but fails to specifically teach performing calibration of one or more of the devices while mounted in the case. Another reference, DeLuca, teaches a similar arrangement in which monitoring devices can be docked, during which time they can recharge and calibrate (among other functions) (see Col. 6 line 65 and Col. 8 lines 4-5). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Worrell to provide calibration during the storage in the case, as taught by DeLuca, because it would advantageously help preserve the accurate functionality of the devices in the case.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US 2011/0130636 A1 to Daniel et al. (hereinafter “Daniel”) and/or US 2017/0312576 A1 to Natarajan et al. (hereinafter “Natarajan”).
Regarding Claim 57, Worrell teaches the carrying case of claim 46 but fails to specifically teach that the processing device is configured to store at least a portion of the monitored physiologic data in the memory responsive to determining that the second network connection to the remote server is unavailable. Another reference, Daniel, teaches a similar kit having this functionality (see Para. 32 of Daniel). Yet another reference, Natarajan, teaches the same functionality (see Para. 36 of Natarajan). The Examiner further takes official notice that storing data locally in response to a wireless connection outage is an incredibly well known and commonplace technique in every field of wireless devices. Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Worrell to store data locally in response to determining that network connectivity is unavailable, as taught by Daniel and/or Natarajan and/or as evidenced by the official notice, because doing so would advantageously allow data collected during the downtime to be transmitted later so that it could ultimately be fully used and evaluated.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US 2013/0023741 A1 to Ayanruoh (hereinafter “Ayanruoh”).
	Regarding Claim 65, Worrell teaches the kit of claim 60 as discussed above, including a therapeutic device (first aid kit is among the plurality of instruments 120). Worrell teaches that the instruments 120 may communicate with the carrying case processor as discussed above, but there appears to be no explicit discussion of the first aid kit having this functionality. Another reference, Ayanruoh, teaches a similar kit including a therapeutic device which communicates with the kit processor and sensor(s) of the kit (see discussion of the nebulizer module in Paras. 73-74, 81 and 467-474 of Ayanruoh). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Worrell to further include one or more therapeutic devices in communication with the case and/or the sensor(s), as taught by Ayanruoh, as this would advantageously allow the kit to provide one or more treatments, thereby enhancing the overall usefulness and versality of the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muraki: see abstract and FIG. 1;
Kroecker: see FIGS. 5-6;
Abovitz: see abstract and FIG. 2;
Tso: see abstract;
Macoviak: see abstract;
Sadhu: see abstract;
Hyde: see abstract;
Demers: see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792